DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1 is rejected under 35 U.S.C. 103 as being unpatentable over Toya (US 2012/0062638) and further in view of Sugimoto (US 2019/0358950).
With regard to claim 1, Toya discloses a printing apparatus (1) [Para. 0031; Fig. 2] comprising:
a conveyance unit (20) [supply rollers; Para. 0033] configured to convey a medium (R) [continuous paper; Para. 0031];
a suction unit (40) [platen with fan mechanism and suction holes; Para. 0034 & 0038; Fig. 2]; configured to suction the medium at a support part configured to support the medium;
a printing unit (30) [Para. 0034] configured to perform printing on the medium supported by the support part;

a communication interface (11) [Para. 0032; Fig. 1] configured to communicate with an external apparatus (2) [computer; Para. 0032; Fig. 1]], 
wherein
the control unit performs preliminary conveyance for conveying the medium by the conveyance unit in a state where the suction unit performs suction at a predetermined suction force [Para. 0033; Fig. 4],
Toya does not disclose the control unit measuring a load determination value that changes in accordance with a conveyance load of the medium in the preliminary conveyance, acquiring a conveyance parameter representing a relationship between a suction force of the suction unit and the conveyance load on a basis of the load determination value and the suction force, and transmiting, to the external apparatus through the communication interface, the acquired conveyance parameter or parameter determination information, together with medium type information about a type of the medium, the parameter determination information including the measured load determination value and the suction force.
However, Sugimoto teaches measuring a load determination value (S16) that changes in accordance with a conveyance load of the medium in the preliminary conveyance [S12; Fig. 7; See also Fig. 5] and acquiring a conveyance parameter (S10, S12, S14) [Fig. 7].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to measure a load determination value and acquire conveyance parameter in order to generate a conveyance force according to a conveyance load of the medium.
In addition, when there is an external apparatus in communication with a communication interface,  it would have been obvious to one having ordinary skill in the art to transmit .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toya (US 2012/0062638) in view of Sugimoto (US 2019/0358950) and further in view of Tanaka (JP 2018001531 ).
With regard to claim 4, Toya’s modified printing apparatus discloses all the limitations of claim 1,  and Toya also discloses wherein the conveyance unit includes a conveyance motor (not shown [Para. 0033], driving of which is controlled by the control unit [Fig. 1].
Toya modified does not disclose the load determination value is a load current value of the conveyance motor; and the control unit acquires the conveyance parameter on a basis of the suction force and the load current value of the conveyance motor in the preliminary conveyance.
However, Tanaka teaches a load determination value is a load current value of the conveyance motor (18) [Para. 0041]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to acquire the conveyance parameter on a basis of a suction force and a load current value of a conveyance motor in a preliminary conveyance in order that the paper may stop at a position different from the print position.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toya (US 2012/0062638) in view of Sugimoto (US 2019/0358950) as applied to claim 1 above and further in view of Kondo (JP 2009025066).
claim 5, Toya’s modified printing apparatus discloses all the limitations of claim 1 but does not disclose comprising an image-capturing unit configured to capture a surface image of the medium, wherein the load determination value is a conveyance distance of the medium; and the control unit measures the conveyance distance of the medium on a basis of a result of image-capturing, by the mage-capturing unit, of the surface image of the medium in the preliminary conveyance and acquires the conveyance parameter on a basis of the conveyance distance and the suction force.
However, Kondo teaches an image capturing unit (laser scanning device) configure to capture a surface image of a medium [irradiates light toward a target surface P], wherein a load determination value is a conveyance distance [conveyance amount estimation device (E1) uses the determination result in the empty load determination unit].
It would have been obvious to one having ordinary skill in the art to measure the conveyance distance of the medium of Toya on a basis of a result of image-capturing, by the mage-capturing unit, of the surface image of the medium in the preliminary conveyance as taught by Kondo and acquire the conveyance parameter on a basis of the conveyance distance and the suction force in order that the paper may stop at a position different from the print position.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toya (US 2012/0062638) in view of Sugimoto (US 2019/0358950) as applied to claim 1, in view of Kondo (JP 2009025066) and further in view of Nakano (JP 2008055724).
With regard to claim 6, Toya’s modified printing apparatus discloses all the limitations of claim 1, but does not disclose comprising a detection unit configured to detect a measurement pattern that is printed on the medium so as to enable determination of a conveyance distance, wherein the load determination value is a conveyance distance of the medium; and the control unit causes the printing unit to print the measurement pattern on the medium in the preliminary conveyance, acquires the 
However, Nakano teaches a detection unit (150) [scanner]configured to detect a measurement pattern that is printed on the medium (TS).
In addition, Kondo teaches wherein a load determination value is a conveyance distance [conveyance amount estimation device (E1) uses the determination result in the empty load determination unit]
It would have been obvious to one having ordinary skill in the art to configure the control unit of Toya to cause the printing unit to print the measurement pattern on the medium in the preliminary conveyance, acquires the conveyance distance of the medium on a basis of a detection result of the measurement pattern of the medium detected by the detection unit, and acquires the conveyance parameter on a basis of the conveyance distance and the suction force in order that the paper may stop at a position different from the print position.


Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 is objected to because the prior art does not teach or make obvious acquiring a conveyance parameter on a basis of a first load determination value measured in a first preliminary conveyance and first suction force, and a second load determination value measured in a second preliminary conveyance and a second suction force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853